Citation Nr: 0814290	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-35 419	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for restrictive 
pulmonary disease, currently evaluated as 30% disabling.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss prior to January 2006.

3.  Entitlement to a rating in excess of 10% for bilateral 
hearing loss since January 2006.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1963, and from February 1964 to February 1975.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from January and March 2003 rating actions 
that denied a compensable rating for bilateral hearing loss 
and a rating in excess of 30% for restrictive pulmonary 
disease.  

By rating action of April 2006, the RO granted a 10% rating 
for bilateral hearing loss from January 2006; the matters of 
a compensable rating prior to January 2006 and a rating in 
excess of 10% since January 2006 remained for appellate 
consideration.

In January 2007, the veteran and a friend testified at a 
Board hearing before the undersigned Veterans Law Judge at 
the RO.

By decision of April 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development. 




FINDING OF FACT

In February 2008, prior to the promulgation of a decision in 
this appeal, the Board received notification from the veteran 
that he wanted to withdrawal the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  

In a January 2008 written statement which was received by the 
Board in February 2008, the veteran stated that he wanted to 
withdraw his appeal in the claims for a rating in excess of 
30% for pulmonary restrictive disease, a compensable rating 
for bilateral hearing loss prior to January 2006, and a 
rating in excess of 10% for bilateral hearing loss since 
January 2006.  Thus, the Board finds that there remain no 
allegations of errors of fact or law for appellate 
consideration in this case.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.




ORDER

The appeal with respect to the claims for a rating in excess 
of 30% for pulmonary restrictive disease, a compensable 
rating for bilateral hearing loss prior to January 2006, and 
a rating in excess of 10% for bilateral hearing loss since 
January 2006 is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


